Exhibit 10.12

HUDSON VALLEY HOLDING CORP.

2010 OMNIBUS INCENTIVE PLAN

(Approved by Shareholders May 27, 2010)

 

- 1 -



--------------------------------------------------------------------------------

HUDSON VALLEY HOLDING CORP.

2010 OMNIBUS INCENTIVE PLAN

(Adopted by Board of Directors April 15, 2010)

(Approved by Shareholders May 27, 2010)

(As amended by Board of Directors February 28, 2012)

 

1. Purpose. The purpose of the Plan is to provide additional incentive to those
officers and key employees of the Company and its Subsidiaries whose substantial
contributions are essential to the continued growth and success of the Company’s
business in order to strengthen their commitment to the Company and its
Subsidiaries, to motivate such officers and employees to faithfully and
diligently perform their assigned responsibilities and to attract and retain
competent and dedicated individuals whose efforts will result in the long-term
growth and profitability of the Company. An additional purpose of the Plan is to
provide additional incentive for directors of the Company and its Subsidiaries
as well as individuals who are consultants or advisors to the Company or its
Subsidiaries. To accomplish such purposes, the Plan provides that the Company
may grant Incentive Stock Options, Nonqualified Stock Options, Restricted Stock
Awards, Restricted Stock Units, Stock Appreciation Rights, Performance Awards
and other Awards.

 

2. Definitions. For purposes of this Plan:

(a) “Agreement” means the written agreement between the Company and an Optionee
or Grantee evidencing the grant of an Option or Award and setting forth the
terms and conditions thereof.

(b) “Award” means a grant of Options, Restricted Stock, Restricted Stock Units,
Stock Appreciation Rights, Performance Awards or other types of Awards, or a
combination thereof.

(c) “Bank” means Hudson Valley Bank, N.A., a Subsidiary.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” means (i) the willful failure by an Optionee or Grantee to
substantially perform his duties with the Company or with any Subsidiary (but,
for purposes of this Plan only, with the opportunity to cure such behavior, if
practicable), or (ii) Optionee or Grantee’s conviction (or similar plea) for any
criminal act, except that no misdemeanor (or similar level act) will constitute
Cause unless it shall have involved misappropriate use of funds or property,
fraud, moral turpitude, or similar activities. Whether Cause exists (for
purposes of this Plan only), shall be determined in the sole and absolute
discretion of the Committee.

(f) “Change in Capitalization” means any increase, reduction, change or exchange
of Shares for a different number or kind of shares or other securities of the
Company by reason of a reclassification, recapitalization, merger,
consolidation, reorganization, issuance of warrants or rights, stock dividend,
stock split or reverse stock split, combination or exchange of shares,
repurchase of shares, change in corporate structure or otherwise.

(g) “Change in Control” means any of the following events: (i) when the Company
or a Subsidiary acquires actual knowledge that any person (as such term is used
in Sections 13(d) and 14(d)(2) of the Exchange Act), other than an affiliate of
the Company or a Subsidiary or an employee benefit plan established or
maintained by the Company, a Subsidiary or any of their respective affiliates,
is or becomes the beneficial owner (as defined in Rule 13d-3 of the Exchange
Act) directly or indirectly, of securities of the Company representing more than
twenty-five percent (25%) of the combined voting power of the Company’s then
outstanding securities (a “Control Person”), (ii) upon the first purchase of the
Company’s common stock pursuant to a tender or exchange offer (other than a
tender or exchange offer made by the Company, a Subsidiary or an employee
benefit plan established or maintained by the Company, a Subsidiary or any of
their respective affiliates), (iii) the consummation of (A) a transaction, other
than a Non-Control Transaction, pursuant to which the Company is merged with or
into, or is consolidated with, or becomes the subsidiary of another corporation,
(B) a sale or disposition of all or substantially all of the Company’s assets or
(C) a plan of liquidation or dissolution of the Company, (iv) if during any
period of two (2) consecutive years, individuals (the “Continuing Directors”)
who at the beginning of such period constitute the Board cease for any reason to
constitute at least 60% thereof or, following a Non-Control Transaction, 60% of
the board of directors of the Surviving Corporation; provided that any
individual whose election or nomination for election as a member of

 

- 2 -



--------------------------------------------------------------------------------

the Board (or, following a Non-Control Transaction, the board of directors of
the Surviving Corporation) was approved by a vote of at least two-thirds of the
Continuing Directors then in office shall be considered a Continuing Director,
or (v) upon a sale of (A) common stock of the Bank if after such sale any person
(as such term is used in Section 13(d) and 14(d)(2) of the Exchange Act) other
than the Company, an employee benefit plan established or maintained by the
Company or a Subsidiary, or an affiliate of the Company or a Subsidiary, owns a
majority of the Bank’s common stock or (B) all or substantially all of the
Bank’s assets (other than in the ordinary course of business). No person shall
be considered a Control Person for purposes of clause (i) above if (A) such
person is or becomes the beneficial owner, directly or indirectly, of more than
ten percent (10%) but less than twenty-five percent (25%) of the combined voting
power of the Company’s then outstanding securities if the acquisition of all
voting securities in excess of ten percent (10%) was approved in advance by a
majority of the Continuing Directors then in office or (B) such person acquires
in excess of ten percent (10%) of the combined voting power of the Company’s
then outstanding voting securities in violation of law and by order of a court
of competent jurisdiction, settlement or otherwise, disposes or is required to
dispose of all securities acquired in violation of law. For purposes of this
paragraph: (I) the Company will be deemed to have become a subsidiary of another
corporation if any other corporation (which term shall include, in addition to a
corporation, a limited liability company, partnership, trust, or other
organization) owns, directly or indirectly, 50 percent or more of the total
combined outstanding voting power of all classes of stock of the Company or any
successor to the Company; (II) “Non-Control Transaction” means a transaction in
which the Company is merged with or into, or is consolidated with, or becomes
the subsidiary of another corporation pursuant to a definitive agreement
providing that at least 60% of the directors of the Surviving Corporation
immediately after the transaction are persons who were directors of the Company
on the day before the first public announcement relating to the transaction;
(III) the “Surviving Corporation” in a transaction in which the Company becomes
the subsidiary of another corporation is the ultimate parent entity of the
Company or the Company’s successor; and (IV) the “Surviving Corporation” in any
other transaction pursuant to which the Company is merged with or into another
corporation is the surviving or resulting corporation in the merger or
consolidation. Notwithstanding anything else herein to the contrary, no event
(or series of events) that constitutes a Change in Control under the above
definition, but which does not also satisfy the definition of change in
ownership or effective control, or ownership of a substantial portion of the
assets of the Company, determined under Section 409A(a)(2)((A)(v) of the Code,
shall cause the acceleration of any payment under the Plan, unless such payment
is exempt from the payment restrictions under Section 409A (with such exempt
payments including, but not limited to, Options and Restricted Stock); in such
event, however, the payment that is not permitted to be accelerated may still be
permitted to vest as a result of the Change in Control, but the payment date
will remain as originally scheduled.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Committee” means a committee consisting solely of two (2) or more directors
who are Non-Employee Directors (as defined in Rule 16b-3 of the Exchange Act as
it may be amended from time to time) of the Company and outside directors as
defined pursuant to Section 162(m) of the Code (as it may be amended from time
to time) appointed by the Board to administer the Plan and to perform the
functions set forth herein. Directors appointed by the Board to the Committee
shall have the authority to act notwithstanding the failure to be so qualified.

(j) “Company” means Hudson Valley Holding Corp., a New York corporation.

(k) “Eligible Employee” means any officer or other key employee of the Company
or a Subsidiary designated by the Committee as eligible to receive Options or
Awards, subject to the conditions set forth herein. Also included within the
definition of Eligible Employee are members of the board of directors of the
Company or any Subsidiary, as well as individuals who are consultants or
advisors to the Company or a Subsidiary who are designated by the Committee as
eligible to receive Options or Awards, subject to the conditions set forth
herein.

(l) “Escrow Agent” means the escrow agent under the Escrow Agreement, designated
by the Committee.

(m) “Escrow Agreement” means an agreement between the Company, the Escrow Agent
and a Grantee, in the form specified by the Committee, under which shares of
Restricted Stock awarded pursuant hereto shall be held by the Escrow Agent until
either (a) the restrictions relating to such Shares expire and the Shares are
delivered to the Grantee or (b) the Company reacquires the Shares pursuant
hereto and the Shares are delivered to the Company.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

- 3 -



--------------------------------------------------------------------------------

(o) “Fair Market Value” means the fair market value of the Shares as determined
by the Committee in its sole discretion; provided, however, that (A) if the
Shares are admitted to quotation on the New York Stock Exchange (“NYSE”) or
other comparable quotation system and have been designated as a National Market
System (“NMS”) security, Fair Market Value on any date shall be the last sale
price reported for the Shares on such system for the preceding trading day, or
on the last day preceding such date on which a sale was reported, (B) if the
Shares are admitted to quotation on NYSE and have not been designated a NMS
security, Fair Market Value on any date shall be the average of the highest bid
and lowest asked prices of the Shares on such system on such date, or (C) if the
Shares are admitted to trading on a national securities exchange, Fair Market
Value on any date shall be the last sale price reported for the Shares on such
exchange on such date or on the last date preceding such date on which a sale
was reported. In all instances, Fair Market Value shall be determined in accord
with Section 409A of the Code.

(p) “Grantee” means a person to whom an Award has been granted under the Plan.

(q) “Incentive Stock Option” means an Option within the meaning of Section 422
of the Code.

(r) “Nonqualified Stock Option” means an Option which is not an Incentive Stock
Option.

(s) “Option” means an Incentive Stock Option, a Nonqualified Stock Option, or
either or both of them.

(t) “Optionee” means a person to whom an Option has been granted under the Plan.

(u) “Parent” means any corporation in an unbroken chain of corporations ending
with the Company, if each of the corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock of one of the other corporations in such chain.

(v) “Plan” means the Hudson Valley Holding Corp. 2010 Omnibus Incentive Plan as
set forth in this instrument and as it may be amended from time to time.

(w) “Restricted Stock” means Shares issued or transferred to an Eligible
Employee which are subject to restrictions as provided in Section 8 hereof.

(x) “Performance Awards” shall have the meaning set forth in Section 10 hereof.

(y) “Restricted Stock Unit” shall have the meaning set forth in Section 9
hereof.

(z) “Retirement” means the retirement from active employment or service of an
employee, officer, or member of the board of directors of the Company or a
Subsidiary, but only if such person then meets the requirements contained in
clause (i), (ii) or (iii) below (unless otherwise provided in an applicable
Agreement, or unless otherwise determined by the Committee):

(i) the person has a minimum combined total of years of service and age equal to
eighty (80); he is age sixty-two (62) or older; and he provides three (3) months
prior written notice to the Company of the retirement; or

(ii) the person has a minimum of five (5) years of service; he is age sixty-five
(65) or older and he provides three (3) months prior written notice to the
Company of the retirement; or

(iii) the person satisfies the conditions for retirement under a retirement plan
of the Company or a Subsidiary (which need not be a tax qualified plan) in which
such person was a participant immediately before retirement.

“Years of service” will mean only employment by the Company or a Subsidiary, and
will not include employment by any company or entity acquired by the Company or
a Subsidiary for the period prior to its acquisition by the Company (unless
otherwise determined by the Committee). An employee or officer who retires but
fails to meet such requirements shall not be deemed to be within the definition
of “Retirement” for any purpose under this Plan or any Award granted thereunder;
provided, however, after a Change in Control transaction, no prior notice of a
Retirement shall be required for purposes of this Plan only and any Optionee (as
defined in the Plan) who meets all of

 

- 4 -



--------------------------------------------------------------------------------

the other conditions contained in clause (i), (ii) or (iii), but is terminated
without Cause, shall be deemed to meet all the conditions for Retirement for
purposes of the Plan only and shall be deemed to have terminated employment due
to Retirement for purposes of this Plan only. Consultants and advisors shall not
qualify for Retirement.

(aa) “Shares” means the common stock of the Company (including any new,
additional or different stock or securities resulting from a Change in
Capitalization).

(ab) “Stock Appreciation Right” means a right to receive all or some portion of
the increase in the value of Shares as provided in Section 7 hereof.

(ac) “Subsidiary” means any corporation in an unbroken chain of corporations,
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

(ad) “Successor Corporation” means a corporation, or a parent or subsidiary
thereof, which issues or assumes a stock option in a transaction to which
Section 424(a) of the Code applies.

(ae) “Ten-Percent Shareholder” means an eligible Employee, who, at the time an
Incentive Stock Option is to be granted to him, owns (within the meaning of
Section 422(b)(6) of the Code) stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company, a Parent
or a Subsidiary within the meaning of Section 422(b)(6) of the Code.

 

3. Administration.

(a) The Plan shall be administered by the Committee which shall hold meetings at
such times as may be necessary for the proper administration of the Plan. The
Committee shall keep minutes of its meetings. A majority of the Committee shall
constitute a quorum and a majority of a quorum may authorize any action. Each
member of the Committee shall be a Non-Employee Director (as defined in Rule
16b-3 of the Exchange Act as it may be amended from time to time) and an outside
director as defined pursuant to Section 162(m) of the Code as it may be amended
from time to time. No failure to be so qualified shall invalidate any Option or
Award or any action or inaction under the Plan. No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan, the Options or the Awards, and all members
of the Committee shall be fully indemnified by the Company with respect to any
such action, determination or interpretation.

Subject to the express terms and conditions set forth herein, the Committee
shall have the power from time to time:

(1) to determine those Eligible Employees to whom Options shall be granted under
the Plan and the number of Incentive Stock Options and/or Nonqualified Options
to be granted to each Eligible Employee and to prescribe the terms and
conditions (which need not be identical) of each Option, including the purchase
price per share of each Option (which shall in no event be less than Fair Market
Value);

(2) to select those Eligible Employees to whom Awards shall be granted under the
Plan and to determine the size of such Awards to be granted, the terms and
conditions of each Award, including the restrictions or performance criteria
relating to such shares or rights, the purchase price per share, if any, of
Restricted Stock and whether Stock Appreciation Rights will be granted alone or
in conjunction with an Option;

(3) to construe and interpret the Plan and the Options and Awards granted
thereunder and to establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement, in the manner and to the extent it shall deem necessary or
advisable to make the Plan fully effective, and all decisions and determinations
by the Committee in the exercise of this power shall be final and binding upon
the Company or a Subsidiary, the Optionees and the Grantees, as the case may be;

(4) to determine the duration and purposes for leaves of absence which may be
granted to an Optionee or Grantee without constituting a termination of
employment or service for purposes of the Plan; and

 

- 5 -



--------------------------------------------------------------------------------

(5) generally, to exercise such powers and to perform such acts as are deemed
necessary or advisable to promote the best interests of the Company with respect
to the Plan.

 

4. Stock Subject to Plan.

(a) The maximum number of Shares that may be issued or transferred pursuant to
all Options and Awards under this Plan is 1,331,000 shares (which reflects the
original number of shares authorized for issuance under this plan as adjusted
for 10% stock dividends declared and paid in 2010 and 2011) of which not more
than 1,331,000 shares (reflective of adjustment for dividends as described
above) may be issued or transferred pursuant to Options and/or Awards to any one
Eligible Employee. Subject to the foregoing aggregate limitations, the maximum
number of Shares (i) that may be issued or transferred pursuant to Options or
Awards for Incentive Stock Options, Non-Qualified Stock Options and Stock
Appreciation Rights shall be 1,331,000 shares (reflective of adjustment for
dividends as described above) and (ii) that may be issued or transferred
pursuant to Awards of Restricted Stock shall be 1,331,000 shares (reflective of
adjustment for dividends as described above). In each case, upon a Change in
Capitalization after the adoption of this Plan by the Board, the Shares shall be
adjusted to the number and kind of Shares of stock or other securities existing
after such Change in Capitalization.

(b) Whenever any outstanding Option or portion thereof expires, is cancelled or
is otherwise terminated (other than by exercise of the Option or any related
Stock Appreciation Right), the Shares allocable to the unexercised portion of
such Option may again be the subject of Options and Awards hereunder.

(c) Whenever any Shares subject to an Award or Option are forfeited for any
reason pursuant to the terms of the Plan, such Shares may again be the subject
of Options and Awards hereunder.

 

5. Eligibility. Subject to the provisions of the Plan, the Committee shall have
full and final authority to select those Eligible Employees who will receive
Options and/or Awards but no person shall receive any Options that are Incentive
Stock Options unless he is an employee of the Company or a Subsidiary at the
time the Option is granted.

 

6. Stock Options. The Committee may grant Options in accordance with the Plan,
the terms and conditions of which shall be set forth in an Agreement. Each
Option and Option Agreement shall be subject to the following conditions:

(a) Purchase Price. The purchase price or the manner in which the purchase price
is to be determined for Shares under each Option shall be set forth in the
Agreement, provided that the purchase price per Share under each Incentive Stock
Option shall not be less than 100% of the Fair Market Value of a Share at the
time the Option is granted (110% in the case of an Incentive Stock Option
granted to a Ten-Percent Shareholder) and under each Nonqualified Stock Option
shall not be less than 100% of the Fair Market Value of a Share at the time the
Option is granted.

(b) Duration. Options granted hereunder shall be for such term as the Committee
shall determine, provided that (i) no Incentive Stock Option shall be
exercisable after the expiration of ten (10) years from the date it is granted
(five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Shareholder) and (ii) no Nonqualified Stock Option shall be
exercisable after the expiration of ten (10) years and one (1) day from the date
it is granted. The Committee may, subsequent to the granting of any Option,
extend the term thereof but in no event shall the term as so extended exceed the
maximum term provided for in the preceding sentence. Any such extension shall
only be made in accordance with Section 409A of the Code.

(c) Non-Transferability. No Option granted hereunder shall be transferable by
the Optionee to whom granted otherwise than by will or the laws of descent and
distribution, and an Option may be exercised during the lifetime of such
Optionee only by the Optionee or his guardian or legal representative. The terms
of such Option shall be binding upon the beneficiaries, executors,
administrators, heirs and successors of the Optionee.

(d) Stock Options; Vesting. Subject to Section 6(h) hereof, each Option shall be
exercisable in such installments (which need not be equal) and at such times as
may be designated by the Committee and set forth in the Option Agreement. Unless
otherwise provided in the Agreement, to the extent not exercised, installments
shall accumulate and be exercisable, in whole or in part, at any time after
becoming exercisable, but not later than the date

 

- 6 -



--------------------------------------------------------------------------------

the Option expires. Upon the death or Retirement of an Optionee, all Options
shall become immediately exercisable. Notwithstanding the foregoing, the
Committee may accelerate the exercisability of any Option or portion thereof at
any time.

(e) Method of Exercise. The exercise of an Option shall be made only by a
written notice delivered in person or by mail (including electronic mail) to the
Secretary of the Company at the Company’s principal executive office, specifying
the number of Shares to be purchased and accompanied by payment therefore, as
well as for any required tax withholding, and otherwise in accordance with the
Agreement pursuant to which the Option was granted. The purchase price and
required tax withholding for any shares purchased pursuant to the exercise of an
Option shall be paid in full upon such exercise (i) in cash, (ii) by check,
(iii) at the discretion of the Committee, by transferring Shares having a Fair
Market Value on the day preceding the date of exercise of such option equal to
the aggregate purchase price for the Shares being purchased to the Company and
satisfying such other terms and conditions as may be imposed by the Committee;
provided that such Shares have been held by the Optionee for no less than six
months (or such other period as established from time to time by the Committee
or generally accepted accounting principles), (iv) at the discretion of the
Committee, subject to such other terms and conditions as may be imposed by the
Committee, by having Shares that would otherwise have been delivered to the
Optionee upon exercise of an Option withheld by the Company, or (v) such other
method as approved by the Committee at the discretion of the Committee. If
requested by the Committee, the Optionee shall deliver the Agreement evidencing
the Option and the Agreement evidencing any related Stock Appreciation Right to
the Secretary of the Company who shall endorse thereon a notation of such
exercise and return such Agreement to the Optionee. Not less than 100 Shares may
be purchased at any time upon the exercise of an Option unless the number of
Shares so purchased constitutes the total number of Shares then purchasable
under the Option.

(f) Rights of Optionees. No Optionee shall be deemed for any purpose to be the
owner of any Shares subject to any Option unless and until (i) the Option shall
have been exercised pursuant to the terms thereof, (ii) the Company shall have
issued and delivered the Shares to the Optionee, and (iii) the Optionee’s name
shall have been entered as a shareholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such Shares.

(g) Termination of Employment. In the event that an Optionee ceases to be
employed by the Company or any Subsidiary, any outstanding Options held by such
Optionee shall, unless the Option Agreement evidencing such Option provides
otherwise, terminate as follows:

(i) If the Optionee’s termination of employment is due to his death the Option
shall be exercisable for a period of one (1) year following such termination of
employment, and shall thereafter terminate; provided, however , that the Company
shall have given written notice to the Optionee’s designated beneficiary for the
Plan as permitted under Section 20(c) or, if there is no designated beneficiary
for the Plan, then to the Optionee’s designated beneficiaries under the
Company’s group term life insurance plan, within the six (6) months following
the Optionee’s termination of employment. If the Company’s notice is given more
than six (6) months after the date of the Optionee’s termination of employment,
the Option shall be exercisable for six (6) months from the date of such notice,
and shall thereafter terminate; provided, however , that in no event shall the
Option be exercisable beyond two (2) years following the Optionee’s termination
of employment. If no notice is given by the Company, the Option shall be
exercisable for a period of two (2) years following such termination of
employment, and shall thereafter terminate. The written notice to be given under
this paragraph may be given by regular mail and shall identify the option
including the number of Shares subject to the option, the current exercise price
and remaining exercise period and such other appropriate information as the
Company may determine, provided that any defect in the notice shall not affect
the validity of the notice;

(ii) If the Optionee’s termination of employment is by the Company or a
Subsidiary for Cause, the Option shall terminate on the date of the Optionee’s
termination of employment;

(iii) If the termination of employment is due to the Optionee’s Retirement, the
Option shall be exercisable for the remaining term of the Option and thereafter
shall be unaffected by the death of the Optionee. (An Optionee who exercises his
or her Options more than 90 days after the termination of employment due to
Retirement shall acknowledge that the Options so exercised will not be Incentive
Stock Options.); and

 

- 7 -



--------------------------------------------------------------------------------

(iv) If the Optionee’s termination of employment is for any other reason
(including an Optionee’s ceasing to be employed by a Subsidiary as a result of
the sale of such Subsidiary or an interest in such Subsidiary), and also
including the voluntary resignation of the Optionee (at a time when Cause does
not exist), the Option (to the extent exercisable at the time of the Optionee’s
termination of employment) shall be exercisable for a period of ninety (90) days
following such termination of employment, and shall thereafter terminate.

Notwithstanding the foregoing, the Committee may provide, either at the time an
Option is granted or thereafter, that the Option may be exercised after the
periods provided for in this Section 6(g), but in no event beyond the term of
the Option. To the extent that the exercise period is extended by the Committee
after the Option is granted, such extension may only be made in accordance with
Section 409A of the Code. In addition, nothing above shall serve to extend the
maximum term of an Option.

(h) Effect of Change in Control. In the event of a Change in Control, all
Options outstanding on the date of such Change in Control shall become
immediately and fully exercisable.

(i) Substitution and Modification. Subject to the terms of the Plan, the
Committee may modify outstanding Options or accept the surrender of outstanding
Options (to the extent not exercised) and grant new Options in substitution for
them. Notwithstanding the foregoing, no modification of an Option shall alter or
impair any rights or obligations under the Option without the Optionee’s
consent, except as provided for in this Plan or the Agreement. In addition,
notwithstanding the foregoing, no amendment or modification of an Option shall
cause an Option issued under the Plan to be repriced or to lower the exercise
price of a previously granted Option.

 

7. Stock Appreciation Rights. The Committee may, in its discretion, either alone
or in connection with the grant of an Option, grant Stock Appreciation Rights in
accordance with the Plan, the terms and conditions of which shall be set forth
in an Agreement. If granted in relation to an Option, a Stock Appreciation Right
shall cover the same shares covered by the Option (or such lesser number of
shares as the Committee may determine) and shall, except as provided in this
Section 7, be subject to the same terms and conditions as the related Option.

(a) Time of Grant. A Stock Appreciation Right may be granted:

(i) at any time if unrelated to an Option; or

(ii) if related to an Option, either at the time of grant, or at any time
thereafter during the term of the Option.

(b) Stock Appreciation Rights Related to an Option.

(i) Payment. A Stock Appreciation Right granted in relation to an Option shall
entitle the holder thereof, upon exercise of the Stock Appreciation Right or any
portion thereof, to receive payment of an amount computed pursuant to
Section 7(b)(iii).

(ii) Exercise. Subject to Section 7(f), a Stock Appreciation Right granted in
relation to an Option shall be exercisable at such time or times and only to the
extent that the related Option is exercisable, and will not be transferable
except to the extent the related Option may be transferable. A Stock
Appreciation Right granted in relation to an Incentive Stock Option shall be
exercisable only if the Fair Market Value of a Share on the date of exercise
exceeds the purchase price specified in the related Incentive Stock Option.

(iii) Amount Payable. Except as otherwise provided in Section 7(g), upon the
exercise of a Stock Appreciation Right related to an Option, the Grantee shall
be entitled to receive an amount determined by multiplying (A) the excess of the
Fair Market Value of a Share on the date of exercise of such Stock Appreciation
Right over the per Share purchase price under the related Option, by (B) the
number of Shares as to which such Stock Appreciation Right is being exercised.
Notwithstanding the foregoing, the Committee may limit in any manner the amount
payable with respect to any Stock Appreciation Right by including such a limit
in the Agreement evidencing the Stock Appreciation Right at the time it is
granted.

 

- 8 -



--------------------------------------------------------------------------------

(iv) Treatment of Related Options and Stock Appreciation Rights Upon Exercise.
Except as provided in Section 7(b)(v), (A) upon the exercise of a Stock
Appreciation Right granted in relation to an Option, the Option shall be
cancelled to the extent of the number of Shares as to which the Stock
Appreciation Right is exercised and (B) upon the exercise of an Option granted
in relation to a Stock Appreciation Right, the Stock Appreciation Right shall be
cancelled to the extent of the number of Shares as to which the Option is
exercised.

(v) Simultaneous Exercise of Stock Appreciation Right and Option. The Committee
may provide, either at the time a Stock Appreciation Right is granted in
relation to a Nonqualified Stock Option or thereafter during the term of the
Stock Appreciation Right, that, subject to Section 7(f), upon exercise of such
Option, the Stock Appreciation Right shall automatically be deemed to be
exercised to the extent of the number of Shares as to which the Option is
exercised. In such event, the Grantee shall be entitled to receive the amount
described in Section 7(b)(iii) hereof (or some percentage of such amount if so
provided in the Agreement evidencing the Stock Appreciation Right), in addition
to the Shares acquired pursuant to the exercise of the Option. If a Stock
Appreciation Right Agreement contains an automatic exercise provision described
in this Section 7(b)(v) and the Option or any portion thereof to which it
relates is exercised within six (6) months from the date the Stock Appreciation
Right is granted, such automatic exercise provision shall not be effective with
respect to that exercise of the Option. The inclusion in an Agreement evidencing
a Stock Appreciation Right of a provision described in this Section 7(b)(v) may
be in addition to and not in lieu of the right to exercise the Stock
Appreciation Right as otherwise provided herein and in the Agreement.

(c) Stock Appreciation Rights Unrelated to an Option. The Committee may grant to
Eligible Employees Stock Appreciation Rights unrelated to Options. Stock
Appreciation Rights unrelated to Options shall contain such terms and conditions
as to exercisability, vesting and duration as the Committee shall determine, but
in no event shall they have a term of greater than ten (10) years. Upon the
death or Retirement of a Grantee, all Stock Appreciation Rights shall become
immediately exercisable. Upon the death of a Grantee, the Stock Appreciation
Rights held by that Grantee shall be exercisable for a period of one (1) year
following such termination of employment, and shall thereafter terminate. Upon
the Retirement of a Grantee, the Stock Appreciation Rights held by that Grantee
shall be exercisable for a period of ninety (90) days following such termination
of employment, and shall thereafter terminate. The amount payable upon exercise
of such Stock Appreciation Rights shall be determined in accordance with
Section 7(b)(iii), except that “Fair Market Value of a Share on the date of the
grant of the Stock Appreciation Right” shall be substituted for “purchase price
under the related Option.”

(d) Method of Exercise. Stock Appreciation Rights shall be exercised by a
Grantee only by a written notice delivered in person or by mail to the Secretary
of the Company at the Company’s principal executive office, specifying the
number of Shares with respect to which the Stock Appreciation Right is being
exercised. If requested by the Committee, the Grantee shall deliver the
Agreement evidencing the Stock Appreciation Right being exercised and the
Agreement evidencing any related Option to the Secretary of the Company who
shall endorse thereon a notation of such exercise and return such Agreements to
the Grantee.

(e) Form of Payment. Payment of the amount determined under Sections 7(b)(iii)
or 7(c), may be made solely in whole Shares in a number determined at their Fair
Market Value on the date of exercise of the Stock Appreciation Right or,
alternatively, at the sole discretion of the Committee, solely in cash, or in a
combination of cash and Shares as the Committee deems advisable. In the event
that a Stock Appreciation Right is exercised within the sixty-day period
following a Change in Control, any amount payable shall be solely in cash. If
the Committee decides to make full payment in Shares, and the amount payable
results in a fractional Share, payment for the fractional Share will be made in
cash.

(f) Restrictions. No Stock Appreciation Right may be exercised before the date
six (6) months after the date it is granted, except in the event that the death
of the Grantee occurs before the expiration of the six-month period.

(g) Effect of Change in Control. In the event of a Change in Control, subject to
Section 7(f), all Stock Appreciation Rights shall become immediately and fully
exercisable.

 

- 9 -



--------------------------------------------------------------------------------

8. Restricted Stock. The Committee may grant Awards of Restricted Stock which
shall be evidenced by an Agreement between the Company and the Grantee. Each
Agreement shall contain such restrictions, terms and conditions as the Committee
may require and (without limiting the generality of the foregoing) such
Agreements may require that an appropriate legend be placed on Share
certificates. Awards of Restricted Stock shall be subject to the following terms
and provisions:

(a) Rights of Grantee.

(i) Shares of Restricted Stock granted pursuant to an Award hereunder shall be
issued in the name of the Grantee as soon as reasonably practicable after the
Award is granted and the purchase price, if any, is paid by the Grantee,
provided that the Grantee has executed an Agreement evidencing the Award, an
Escrow Agreement, appropriate blank stock powers and any other documents which
the Committee, in its absolute discretion, may require as a condition to the
issuance of such Shares. If a Grantee shall fail to execute the Agreement
evidencing a Restricted Stock Award, an Escrow Agreement or appropriate blank
stock powers or shall fail to pay the purchase price, if any, for the Restricted
Stock, the Award shall be null and void. Shares issued in connection with a
Restricted Stock Award, together with the stock powers, shall be deposited with
the Escrow Agent. Except as restricted by the terms of the Agreement, upon the
delivery of the Shares to the Escrow Agent, the Grantee shall have all of the
rights of a shareholder with respect to such Shares, including the right to vote
the shares and to receive, subject to Section 8(d), all dividends or other
distributions paid or made with respect to the Shares.

(ii) If a Grantee receives rights or warrants with respect to any Shares which
were awarded to him as Restricted Stock, such rights or warrants or any Shares
or other securities he acquires by the exercise of such rights or warrants may
be held, exercised, sold or otherwise disposed of by the Grantee free and clear
of the restrictions and obligations provided by this Plan.

(b) Non-Transferability. Until any restrictions upon the Shares of Restricted
Stock awarded to a Grantee shall have lapsed in the manner set forth in
Section 8(c), such Shares shall not be sold, transferred or otherwise disposed
of and shall not be pledged or otherwise hypothecated, nor shall they be
delivered to the Grantee. Upon the termination of employment of the Grantee, all
of such Shares with respect to which restrictions have not lapsed shall be
resold by the Grantee to the Company at the same price paid by the Grantee for
such Shares or shall be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company if no purchase price had
been paid for such Shares. The Committee may also impose such other restrictions
and conditions on the Shares as it deems appropriate.

(c) Lapse of Restrictions.

(i) Restrictions upon Shares of Restricted Stock awarded hereunder shall lapse
at such time or times and on such terms, conditions and satisfaction of
performance criteria as the Committee may determine; provided, however, that the
restrictions upon such Shares shall lapse only if the Grantee on the date of
such lapse is then and has continuously been an employee (or member of board of
directors, consultant or advisor) of the Company or a Subsidiary from the date
the Award was granted, or unless the Committee sets a later date for the lapse
of such restrictions.

(ii) In the event of a Change in Control, all restrictions upon any Shares of
Restricted Stock shall lapse immediately and all such Shares shall become fully
vested in the Grantee thereof.

(iii) In the event of termination of employment as a result of death or
Retirement of a Grantee, all restrictions upon Shares of Restricted Stock
awarded to such Grantee shall thereupon immediately lapse.

(iv) The Committee may also decide at any time in its absolute discretion and on
such terms and conditions as it deems appropriate, to remove or modify the
restrictions upon Shares of Restricted Stock awarded hereunder, unless the
Committee sets a later date for the lapse of such restrictions or otherwise
modifies the restrictions in a manner adverse to the Grantee which shall require
the Grantee’s consent.

(d) Treatment of Cash Dividends. At the time of an Award of Shares of Restricted
Stock, the Committee may, in its discretion, determine that the payment to the
Grantee of cash dividends, or a specified portion thereof, declared or paid on
Shares of Restricted Stock by the Company shall be deferred until the earlier to
occur of (i) the lapsing of the restrictions imposed upon such Shares, in which
case such cash dividends shall be paid over to the Grantee, or (ii) the
forfeiture of such Shares under Section 8(b) hereof, in which case such cash
dividends shall be forfeited to the Company, and such cash dividends shall be
held by the Company for the account of the Grantee until such time. In

 

- 10 -



--------------------------------------------------------------------------------

the event of such deferral, interest shall be credited on the amount of such
cash dividends held by the Company for the account of the Grantee from time to
time at such rate per annum as the Committee, in its discretion, may determine.
Payment of deferred cash dividends, together with interest accrued thereon as
aforesaid, shall be made upon the earlier to occur of the events specified in
(i) and (ii) of the immediately preceding sentence, in the manner specified
therein.

(e) Delivery of Shares. When the restrictions imposed hereunder and in the Plan
expire or have been cancelled with respect to one or more shares of Restricted
Stock, the Company shall notify the Grantee and the Escrow Agent of same. The
Escrow Agent shall then return the certificate covering the Shares of Restricted
Stock to the Company and upon receipt of such certificate the Company shall
deliver to the Grantee (or such Grantee’s legal representative, beneficiary or
heir) a certificate for a number of Shares, without any legend or restrictions
(except those required by any federal or state securities laws), equivalent to
the number of Shares of Restricted Stock for which restrictions have been
cancelled or have expired. A new certificate covering Shares of Restricted Stock
previously awarded to the Grantee which remain restricted shall be issued to the
Grantee and held by the Escrow Agent and the Agreement, as it relates to such
shares, shall remain in effect. Notwithstanding the foregoing, if requested by
the Grantee, the Committee, in its discretion, has the right to cancel Shares of
Restricted Stock to be delivered to the Grantee having a Fair Market Value, on
the day preceding the date of vesting of the Restricted Stock, equal to the
aggregate required tax withholding in connection with such vesting, and to apply
the value of such Shares of Restricted Stock as payment for the Grantee’s
aggregate required tax withholding for the vesting of any Shares of Restricted
Stock.

(f) Issuance of Uncertificated Shares. The Company may issue Shares, or other
securities into which Shares may have been converted under Sections 13 or 14
hereof, in uncertificated form. If the Company issues Shares or other securities
in such form, the Company or the Committee shall have the authority, without the
consent of the Grantee, to take whatever actions are deemed appropriate or
necessary, in the sole discretion of the Company and the Committee, to achieve
with respect to uncertificated Shares or other securities, the same, or
substantially similar, consequences under this Section 8, as if the Shares or
other securities were certificated.

 

9. Restricted Stock Unit Awards. Each Restricted Stock Unit Award shall be in
such form and shall contain such terms and conditions as the Committee shall
deem appropriate. The terms and conditions of a Restricted Stock Unit Award may
change from time to time, and the terms and conditions of separate Restricted
Stock Unit Awards need not be identical, provided, however, that each Restricted
Stock Unit Award shall conform (through incorporation of the provisions hereof
by reference or otherwise) to the substance of each of the following provisions:

(a) Consideration. At the time of grant of a Restricted Stock Unit Award, the
Committee will determine the consideration, if any, to be paid by the Grantee
upon delivery of each Share subject to the Restricted Stock Unit Award. The
consideration to be paid (if any) by the Grantee for each Share subject to a
Restricted Stock Unit Award may be paid in any form of legal consideration that
may be acceptable to the Committee in its sole discretion and permissible under
applicable law.

(b) Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Committee may impose such restrictions or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.
The Committee may also provide for vesting of such Award on or after the first
anniversary of the date of grant upon the achievement by the Grantee of
performance goals specified by the Committee at the time of grant. The
determination of whether the Grantee has achieved such performance goals shall
be made by the Committee in its sole and absolute discretion. Upon the
occurrence of a Change in Control, all outstanding Restricted Stock Units shall
become fully vested.

(c) Payment. A Restricted Stock Unit Award may be settled by the delivery of
Shares, their cash equivalent, any combination thereof or in any other form of
consideration, as determined by the Committee.

(d) Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Committee, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the Shares (or their cash equivalent)
subject to a Restricted Stock Unit Award to a time after the vesting of such
Restricted Stock Unit Award.

(e) Dividend Equivalents. Dividend equivalents may be credited in respect of
Shares covered by a Restricted Stock Unit Award, as determined by the Committee
and contained in the Restricted Stock Unit Award. At the sole

 

- 11 -



--------------------------------------------------------------------------------

discretion of the Committee, such dividend equivalents may be converted into
additional Shares covered by the Restricted Stock Unit Award in such manner as
determined by the Committee. Any additional shares covered by the Restricted
Stock Unit Award credited by reason of such dividend equivalents will be subject
to all the terms and conditions of the underlying Restricted Stock Unit Award to
which they relate, including vesting restrictions.

(f) Termination of Grantee’s Employment. Except as otherwise provided by the
Committee consistent with the terms of this Plan, such portion of the Restricted
Stock Unit Award that has not vested will be forfeited upon the Grantee’s
termination of employment or performance of services.

(g) Compliance with Section 409A of the Code. Restricted Stock Units are
intended to comply with Section 409A of the Code and provisions of the Plan and
Awards shall be interpreted in a manner consistent with Section 409A.

 

10. Performance Awards.

(a) Performance Awards Generally. The Committee is authorized to grant
Performance Awards on the terms and conditions specified in this Section 10.
Performance Awards may be denominated as a cash amount, number of Shares, or
specified number of other Awards (or a combination) which may be earned upon
achievement or satisfaction of performance conditions specified by the
Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Grantee to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions, except as limited
under Section 10(b) in the case of a Performance Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

(b) Performance Awards Granted to Covered Employees. If the Committee in its
discretion determines that a Performance Award to be granted to a Grantee who is
designated by the Committee as likely to be a “covered employee” as defined
under Section 162(m) of the Code is intended to qualify as “performance-based
compensation” for purposes of Section 162(m), the grant, exercise and/or
settlement of such Performance Award shall be contingent upon achievement of a
pre-established performance goal and other terms set forth in this
Section 10(b).

(i) Performance Goal Generally. The performance goal for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 10(b). The performance goal shall be objective and
shall otherwise meet the requirements of Section 162(m) and the regulations
thereunder (including Regulation 1. 162-27 and successor regulations thereto),
including the requirement that the level or levels of performance targeted by
the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one Grantee
or to different Grantees.

(ii) Business Criteria. One or more of the following performance measures for
the Company, determined on a consolidated basis, and/or for specified
subsidiaries or Affiliates or other business units of the Company, shall be used
by the Committee in establishing performance goals for such Performance Awards:
(1) revenues or comparable sales; (2) net income; (3) earnings from operations,
earnings before or after taxes, interest, depreciation, amortization, or
extraordinary or other special or other items (or any combination); (4) net
income, earnings from operations, earnings before or after taxes, interest,
depreciation, amortization, or extraordinary or other special or other items (or
any combination), any of which may be determined on a per share basis (basic or
diluted); (5) return on assets (gross or net), return on investment, return on
capital or return on equity (or any combination); (6) cash flow, free cash flow,
cash flow return on investment (discounted or otherwise), net cash provided by
operations, or cash flow in excess of cost of capital, in each case before or
after any special or other items; (7) economic value created; (8) gross margin,
operating margin or other financial margin, in each case before or after any
special or other items; (9) stock price or shareholder

 

- 12 -



--------------------------------------------------------------------------------

return (on a gross or net basis); (10) dividend payout; (11) strategic business
criteria, consisting of one or more objectives or goals based on: specified
market penetration; goals based on geographic expansion or reduction; goals
based on cost or cost savings targets; goals based on strategic initiatives;
goals based on customer satisfaction; goals based on employee satisfaction;
goals based on management of personnel; goals based on business or operations
efficiencies; goals based on employment practices; goals related to individual
or group improvement in, or goals related to supervision or management of,
operations or areas of responsibility; and goals relating to acquisitions or
divestitures or integration of acquisitions. The Committee may specify that any
such performance measures will be calculated before or after extraordinary or
any nonrecurring, special or other income, gain, expense or other special or
identified items, before or after changes in accounting principles or standards,
before or after capital charges, before or after revenues, operations, earnings
or losses of discontinued operations or acquisitions or other events or
transactions, or before or after Awards under this Plan or other incentive
compensation. The targeted level or levels of performance with respect to such
business criteria may be established at such levels and in such terms as the
Committee may determine, in its discretion, including in absolute terms, as a
goal relative to performance in prior periods, or as a goal compared to the
performance of one or more third parties or other companies, special index or
group selected for comparison.

(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period of up to one year or more than one year, as specified
by the Committee. A performance goal shall be established not later than the
earlier of (A) 90 days after the beginning of any performance period applicable
to such Performance Award, or (B) the time 25% of such performance period has
elapsed.

(iv) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance in
connection with Performance Awards. The amount of such Performance Award pool
shall be based upon the achievement of a performance goal or goals based on one
or more of the business criteria set forth in Section 10(b)(ii) during the given
performance period, as specified by the Committee in accordance with
Section 10(b)(iii). The Committee may specify the amount of the Performance
Award pool as a percentage of any of such business criteria, a percentage
thereof in excess of a threshold amount, or as another amount.

(v) Settlement of Performance Awards; Limitation on Award Amount; Other Terms.
Settlement of such Performance Awards shall be in cash, Common Stock, other
Awards or other property, in the discretion of the Committee. The Committee may,
in its discretion, increase or reduce the amount of a settlement otherwise to be
made in connection with such Performance Awards, but to the extent required by
Section 162(m) may not exercise discretion to increase any such amount payable
to a covered employee in respect of a Performance Award subject to this
Section 10(b). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as “performance-based compensation” for purposes of Section 162(m), if and to
the extent the Award is intended to qualify under Section 162(m). The Committee
shall specify the circumstances in which such Performance Awards shall be paid
or forfeited in the event of termination of employment by the Grantee or other
event (including a Change in Control prior to the end of a performance period or
settlement of such Performance Awards). However, subject to adjustment in
accordance with Section 13 concerning Changes in Capitalization, no covered
employee may be granted a Performance Award under this Section 10(b) for an
amount (whether payable in cash, or in Shares or other property determined at
Fair Market Value at the date of payment, or any combination) greater than the
following limitation: (A) if the Award is for performance over a period of one
year or less, such Performance Award shall not be for an amount greater than the
lesser of $1 million or ten times such person’s annual base salary in effect as
of the date of the commencement of the performance period and (B) if the Award
is for a performance period of more than one year, such Performance Award shall
not be for an amount in excess of the amount determined under (A) above
multiplied by the number of years and fractions of a year comprising the
performance period.

(c) Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the level of actual achievement of the specified performance
goals relating to Performance Awards, and the amount of any final Performance
Award, shall be recorded in writing in the case of Performance Awards intended
to qualify under Section 162(m). Specifically, the

 

- 13 -



--------------------------------------------------------------------------------

Committee shall certify in writing, in a manner conforming to applicable
regulations under Section 162(m), prior to settlement of each such Performance
Award granted to a covered employee, that the performance objective relating to
the Performance Award and other material terms of the Performance Award upon
which settlement of the Performance Award was conditioned have been satisfied.
To the extent that the Committee wishes to grant Performance Awards in
satisfaction of the Section 162(m) rules, shareholder approval will be sought
and obtained with respect to the performance criteria every five (5) years.

 

11. Other Awards. Other forms of Awards valued in whole or in part by reference
to, or otherwise based on, Shares may be granted either alone or in addition to
Awards provided for above. Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the Grantees to whom and the
time or times at which such Other Awards will be granted, the number of Shares
(or the cash equivalent thereof) to be granted pursuant to such Other Awards,
and all other terms and conditions of such Other Awards.

 

12. Loans.

(a) The Company shall not make or arrange any personal loans to a Grantee or
Optionee who is an executive officer of the Company in connection with the
purchase of Shares pursuant to an Award or in connection with the exercise of an
Option. Such prohibition shall not prevent the Company or a Subsidiary from
making or arranging such loans to an Optionee or Grantee who is not an executive
officer of the Company (if approved by the Committee), in connection with the
purchase of Shares pursuant to an Award or in connection with the exercise of an
Option, subject to the following terms and conditions and such other terms and
conditions, including the rate of interest, if any, as the Committee shall
impose from time to time, not inconsistent with the Plan.

(b) No loan made in connection with the purchase of Shares pursuant to an Award
or in connection with the exercise of an Option under the Plan shall exceed the
sum of (i) the aggregate purchase price payable pursuant to the Option or Award
with respect to which the loan is made, plus (ii) the amount of the reasonably
estimated income taxes payable by the Optionee or Grantee with respect to the
Option or Award. In no event may any such loan exceed the Fair Market Value, at
the date of exercise, of any such Shares.

(c) No loan in connection with the purchase of Shares pursuant to an Award or in
connection with the exercise of an Option made under the Plan shall have an
initial term exceeding ten (10) years; provided, that loans under the Plan shall
be renewable at the discretion of the Committee; and provided, further, that the
indebtedness under each loan shall become due and payable, as the case may be,
on a date no later than (i) one (1) year after termination of the Optionee’s or
Grantee’s employment due to death or retirement, or (ii) the date of termination
of the Optionee’s or Grantee’s employment for any reason other than death or
retirement.

(d) Loans in connection with the purchase of Shares pursuant to an Award or in
connection with the exercise of an Option under the Plan may be satisfied by an
Optionee or Grantee, as determined by the Committee, in cash or, with the
consent of the Committee, in whole or in part by the transfer to the Company of
Shares whose Fair Market Value on the date of such payment is equal to the cash
amount for which such Shares are transferred.

(e) A loan in connection with the purchase of Shares pursuant to an Award or in
connection with the exercise of an Option under the Plan shall be secured by a
pledge of Shares with a Fair Market Value on the date of pledge of not less than
the principal amount of the loan. After partial repayment of a loan, pledged
shares that are no longer required as security may be released to the Optionee
or Grantee.

(f) Every loan in connection with the purchase of Shares pursuant to an Award or
in connection with the exercise of an Option under the Plan shall meet all
applicable laws, regulations and rules of the Federal Reserve Board and any
other governmental agency having jurisdiction.

(g) Every loan under this Section 12 is subject to additional restrictions or
limitations made applicable to the Company by virtue of any law, regulation,
rule or order.

 

- 14 -



--------------------------------------------------------------------------------

13. Adjustment Upon Changes in Capitalization.

(a) In the event of a Change in Capitalization, the Committee shall conclusively
determine the appropriate adjustments, if any, to the maximum number and class
of shares of stock with respect to which Options or Awards may be granted under
the Plan, the number and class of shares as to which Options or Awards have been
granted under the Plan, and the purchase price therefore, if applicable.

(b) Any such adjustment in the Shares or other securities subject to outstanding
Incentive Stock Options (including any adjustments in the purchase price) shall
be made in such manner as not to constitute a modification as defined by
Section 424(h)(3) of the Code and only to the extent otherwise permitted by
Sections 422 and 424 of the Code.

(c) If, by reason of a Change in Capitalization, a Grantee of an Award shall be
entitled to new, additional or different shares of stock or securities (other
than rights or warrants to purchase securities), such new additional or
different shares shall thereupon be subject to all of the conditions,
restrictions and performance criteria which were applicable to the Shares or
units pursuant to the Award prior to such Change in Capitalization.

 

14. Effect of Certain Transactions. In the event of (i) the liquidation or
dissolution of the Company, (ii) a merger or consolidation in which the Company
is not the surviving corporation or (iii) the sale or disposition of all or
substantially all of the Company’s assets, provision shall be made in connection
with such transaction for the assumption of the Plan and the Options or Awards
theretofore granted under the Plan, or the substitution for such Options or
Awards of new options or awards of the Successor Corporation, with appropriate
adjustment as to the number and kind of shares and the purchase price for shares
thereunder. Notwithstanding the foregoing, any other provision in this Plan or
in an Option or Award Agreement, in the event of a transaction listed above or a
Change in Control, the Committee, with the approval of the Board, shall have the
right and authority to cancel and terminate all outstanding Options and Awards
by paying each holder of an Option or Award in cash the difference between the
exercise price, if any, and the Fair Market Value of the Shares underlying the
Option or Award on the date of the consummation of the transaction or Change in
Control. If the Committee elects to exercise its authority hereunder it shall
provide each holder of an Option with the right to exercise the option
(regardless of any vesting period) immediately prior to the transaction or
Change in Control and shall provide each holder of an Award the right to fully
vest that Award immediately prior to the transaction or Change in Control. A
decision to exercise its right and authority, the manner of exercising its right
and authority and interpretations by the Committee under the foregoing provision
shall be final and binding on the holders of all Options and Awards.

 

15. Release of Financial Information. A copy of the Company’s annual report to
shareholders shall be delivered or made available to each Optionee and Grantee
at the time such report is distributed to the Company’s shareholders. Upon
request the Company shall furnish to each Optionee and Grantee a copy of its
most recent annual report and each quarterly report and current report filed
under the Exchange Act, since the end of the Company’s prior fiscal year.

 

16. Termination and Amendment of the Plan. The Plan shall terminate on the day
preceding the tenth anniversary of its effective date and no Option or Award may
be granted thereafter. The Board may sooner terminate or amend the Plan at any
time, and from time to time; provided, however, that, except as provided in
Sections 13 and 14 hereof, no amendment shall be effective unless approved by
the shareholders of the Company in accordance with applicable law and
regulations at an annual or special meeting held within twelve months before or
after the date of adoption of such amendment, where such amendment will:

(a) increase the number of Shares as to which Options or Awards may be granted
under the Plan;

(b) change the class of persons eligible to participate in the Plan; or

(c) cause Options issued under the Plan to be repriced or to lower the exercise
price of a previously granted Option.

 

- 15 -



--------------------------------------------------------------------------------

Except as provided in Sections 13 and 14 hereof, rights and obligations under
any Option or Award granted before any amendment of the Plan shall not be
altered or impaired by such amendment, except with the consent of the Optionee
or Grantee, as the case may be.

 

17. Non-Exclusivity of the Plan. The adoption of the Plan by the Board shall not
be construed as amending, modifying or rescinding any previously approved
incentive arrangement or as creating any limitations on the power of the Board
to adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under the Plan,
and such arrangements may be either applicable generally or only in specific
cases.

 

18. Limitation of Liability. As illustrative of the limitations of liability of
the Company, but not intended to be exhaustive thereof, nothing in the Plan
shall be construed to:

(a) give any person any right to be granted an Option or Award other than at the
sole discretion of the Committee;

(b) give any person any rights whatsoever with respect to Shares except as
specifically provided in the Plan;

(c) limit in any way the right of the Company to terminate the employment of any
person at any time; or

(d) be evidence of any agreement or understanding, expressed or implied, that
the Company will employ any person in any particular position at any particular
rate of compensation or for any particular period of time.

 

19. Regulations and Other Approvals; Governing Law.

(a) This Plan and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of New York
without giving effect to the choice of law principles thereof, except to the
extent that such law is preempted by federal law.

(b) The obligation of the Company to sell or deliver Shares with respect to
Options and Awards granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

(c) The Plan is intended to comply with Rule 16b-3 promulgated under the
Exchange Act and, with respect to the grant of Options, Section 162(m) of the
Code (each as amended from time to time), and Section 409A of the Code, and the
Committee shall interpret and administer the provisions of the Plan or any
Agreement in a manner consistent therewith to the extent necessary. Any
provisions inconsistent with such Rule or Section shall be inoperative but shall
not affect the validity of the Plan or any grants thereunder.

(d) Except as otherwise provided in Section 16, the Board may make such changes
as may be necessary or appropriate to comply with the rules and regulations of
any government authority or to obtain for Eligible Employees granted Incentive
Stock Options the tax benefits under the applicable provisions of the Code and
regulations promulgated thereunder.

(e) Each Option and Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Option or the issuance of
Shares, no Options shall be granted or payment made or Shares issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions unacceptable to the Committee.

(f) In the event that the disposition of Shares acquired pursuant to the Plan is
not covered by a then current registration statement under the Securities Act of
1933, as amended, and is not otherwise exempt from such registration, such
Shares shall be restricted against transfer to the extent required by the
Securities Act of 1933, as amended, or regulations thereunder, and the Committee
may require any individual receiving Shares pursuant to the

 

- 16 -



--------------------------------------------------------------------------------

Plan, as a condition precedent to receipt of such Shares (including upon
exercise of an Option), to represent to the Company in writing that the Shares
acquired by such individual are acquired for investment only and not with a view
to distribution.

 

20. Miscellaneous.

(a) Multiple Agreements. The terms of each Option or Award may differ from other
Options or Awards granted under the Plan at the same time, or at some other
time. The Committee may also grant more than one Option or Award to a given
Eligible Employee during the term of the Plan, either in addition to, or in
substitution for, one or more Options or Awards previously granted to that
Eligible Employee. The grant of multiple Options and/or Awards may be evidenced
by a single Agreement or multiple Agreements, as determined by the Committee.

(b) Withholding of Taxes. The Company shall have the right to deduct from any
distribution of cash to any Optionee or Grantee an amount equal to the federal,
state and local income taxes and other amounts required by law to be withheld
with respect to any Option or Award. Notwithstanding anything to the contrary
contained herein, if an Optionee or Grantee is entitled to receive Shares upon
exercise of an Option or pursuant to an Award, the Company shall have the right
to require such Optionee or Grantee, prior to the delivery of such Shares, to
pay to the Company the amount of any federal, state or local income taxes and
other amounts which the Company is required by law to withhold.

(c) Termination of Employment. For purposes of this Plan generally, members of
the Company’s and its Subsidiaries’ boards of directors, consultants and
advisors are treated and referred to as employees. Notwithstanding anything else
herein to the contrary, if an Optionee who is a member of the board of
directors, a consultant or advisor ceases to serve in such capacity for reasons
other than death, then his right to exercise the Options will cease ninety
(90) days following such cessation, provided that no Option may be exercised
following the end of its fixed term, and further provided that if such an
Optionee ceases to serve in that capacity because he voluntarily resigns from
his directorship or from his engagement as a consultant or advisor, or because
he is removed for cause by the shareholders of the Company or by the Board (in
the case of a consultant or advisor), then all rights to exercise the Option
shall terminate on the date when his service ceases. With respect to common law
employees, unless otherwise provided, whether a termination of employment has
occurred shall be determined in accordance with Section 409A of the Code and the
guidance thereunder.

(d) Designation of Beneficiary. Each Optionee and Grantee may, with the consent
of the Committee, designate a person or persons to receive in the event of his
death, any Option or Award or any amount payable pursuant thereto, to which he
would then be entitled. Such designation will be made upon forms supplied by and
delivered to the Company and may be revoked in writing. If an Optionee or
Grantee fails effectively to designate a beneficiary, then the beneficiary or
beneficiaries named by the Optionee under the Company’s group term life
insurance plan will be deemed to be the beneficiary. If no such designation
exists, then the Optionee or Grantee’s estate shall be deemed the beneficiary.

(e) Issuance of Uncertificated Shares. The Company may issue Shares, or other
securities into which Shares may have been converted under Sections 13 or 14
hereof, in uncertificated form. If the Company issues Shares or other securities
in such form, the Company or the Committee shall have the authority, without the
consent of any Optionee or Grantee, to take whatever actions are deemed
appropriate or necessary, in the sole discretion of the Company or the
Committee, to permit the issuance of uncertificated Shares or other securities
with respect to any Option or Grant issued hereunder.

 

21. Effective Date. The effective date of the Plan shall be the date of its
adoption by the Board, subject only to the approval by the affirmative vote of a
majority of the votes cast at a meeting of shareholders at which a quorum is
present to be held within twelve (12) months of such adoption. No Options or
Awards shall vest hereunder unless such Shareholder approval is obtained.

 

- 17 -